UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1470



RONALD DICK,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. William Connelly, Magistrate Judge.
(CA-04-762-WGC)


Submitted:   October 31, 2005          Decided:     November 14, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Dick, Appellant Pro Se.    Neil Ray White, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ronald Dick appeals the district court’s order granting

the   Commissioner’s   motion   for   summary   judgment   in   his   claim

challenging the application of the Windfall Elimination Provision

to his Social Security benefits.      We have reviewed the record and

the magistrate judge’s opinion* and find no reversible error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.    See Dick v. Barnhart, No. CA-04-762-WGC (D. Md. Apr. 7,

2005). We deny Dick’s pending motions to “Supplement the Record on

Appeal,” “Regarding MSPB Ruling,” to “Consolidate Issues,” and for

“Further Ruling.” We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




      *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C.A. § 636(c) (West Supp. 2005).

                                 - 2 -